                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

BRYAN B.,1

               Plaintiff,                                     Civ. No. 6:18-cv-00254-MK

       v.                                                     OPINION AND ORDER

COMMISSIONER,
Social Security Administration,

            Defendant.
_____________________________

KASUBHAI, Magistrate Judge:

       Bryan B. (“Plaintiff”) brings this action pursuant to 42 U.S.C. §§ 405(g) and 1383(c)

seeking judicial review of a final decision of the Commissioner of Social Security

(“Commissioner”) denying his application for Disability Insurance Benefits (“DIB”) under the

Social Security Act (“Act”). All parties have consented to allow a Magistrate Judge to enter final

orders and judgment in this case in accordance with Fed. R. Civ. P. 73 and 28 U.S.C § 636(c).

For the reasons that follow, the Commissioner’s decision is REVERSED and REMANDED to

the ALJ for the calculation and award of benefits.



1
  In the interest of privacy, this Opinion and Order uses only the first name and the initial of the
last name of the non-governmental party in this case.


1 – OPINION AND ORDER
                                 PROCEDURAL BACKGROUND

          On February 26, 2014 Plaintiff filed an application for DIB alleging disability as of May

13, 2013. Tr. 147-48.2 The Commissioner denied Plaintiff’s application initially, and upon

reconsideration, after which Plaintiff requested a hearing before an Administrative Law Judge

(“ALJ”). Tr. 92-101. Plaintiff and a vocational expert (“VE”) testified at the hearing held on

December 13, 2016. Tr. 34-55. On January 26, 2017, the ALJ issued a decision finding Plaintiff

was not disabled. Tr. 13-33. On December 6, 2017, the Appeals Council denied Plaintiff’s

request for review, making the ALJ’s decision the final decision of the Commissioner. Tr. 1-6,

145-46. Plaintiff timely filed this complaint for review of the Commissioner’s final decision.

ECF No. 1.

          Plaintiff was born on February 19, 1978. Tr. 27. He has a bachelor’s degree in chemistry

and past relevant work experience as a quality control technician, chemist, and prep cook. Tr. 26,

40. He was thirty-five (35) years old at the time of the alleged onset date of his disability. Tr. 27.

He alleged disability due to major depression, post-traumatic stress disorder (“PTSD”), anxiety,

autism, and spinal arthritis. Tr. 57.

                                     STANDARD OF REVIEW

          This Court must affirm the Commissioner’s decision if it is based on proper legal

    standards and the findings are supported by substantial evidence in the record. Hammock v.

    Bowen, 879 F.2d 498, 501 (9th Cir. 1989). Substantial evidence is “more than a mere scintilla;

    it means such relevant evidence as a reasonable mind might accept as adequate to support a

    conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (citation and internal quotations




2
 “Tr.” Refers to the Transcript of Social Security Administrative record provided by the
Commissioner.


2 – OPINION AND ORDER
 omitted). This Court must weigh “both the evidence that supports and detracts from the

 [Commissioner’s] conclusions.” Martinez v. Heckler, 807 F.2d 771, 772 (9th Cir. 1986).

 “Where the evidence as a whole can support either a grant or a denial, [this Court] may not

 substitute [its] judgment for the ALJ’s.” Massachi v. Astrue, 486 F.3d 1149, 1152 (9th Cir.

 2007) (citation omitted).

                                        Disability Analysis

         The ALJ engages in a five-step sequential inquiry to determine whether a claimant is

disabled within the meaning of the Act. 20 C.F.R. § 404.1520(a). The five-step sequential

inquiry is summarized below, as described in Tackett v. Apfel, 180 F.3d 1094, 1098-99 (9th Cir.

1999).

         Step One: The Commissioner determines whether the claimant is engaged in substantial

gainful activity. A claimant who is engaged in such activity is not disabled. If the claimant is not

engaged in substantial gainful activity, the Commissioner proceeds to evaluate the claimant’s

case under step two. 20 C.F.R. § 404.1520(b).

         Step Two: The Commissioner determines whether the claimant has one or more severe

impairments. A claimant who does not have any such impairment is not disabled. If the claimant

has one or more severe impairment(s), the Commissioner proceeds to evaluate the claimant’s

case under step three. 20 C.F.R. § 404.1520(c).

         Step Three: Disability cannot be based solely on a severe impairment; therefore, the

Commissioner next determines whether the claimant’s impairment “meets or equals” one of the

presumptively disabling impairments listed in the Social Security Administration (“SSA”)

regulations, 20 C.F.R. Part 404, Subpart P, Appendix 1. A claimant who has an impairment that

meets a listing is presumed disabled under the Act. If the claimant’s impairment does not meet or




3 – OPINION AND ORDER
equal an impairment in the listings, the Commissioner’s evaluation of the claimant’s case

proceeds under step four. 20 C.F.R. § 404.1520(d).

       Step Four: The Commissioner determines whether the claimant is able to perform work

he or she has done in the past. A claimant who can perform past relevant work is not disabled. If

the claimant demonstrates he or she cannot do past relevant work, the Commissioner’s

evaluation of claimant’s case proceeds under step five. 20 C.F.R. §§ 404.1520(e), 404.1520(f).

       Step Five: The Commissioner determines whether the claimant is able to do any other

work. A claimant who cannot perform other work is disabled. If the Commissioner finds

claimant is able to do other work, the Commissioner must show that a significant number of jobs

exist in the national economy that claimant is able to do. The Commissioner may satisfy this

burden through the testimony of a vocational expert (“VE”), or by reference to the Medical-

Vocational Guidelines, 20 C.F.R. Part 404, Subpart P, Appendix 2. If the Commissioner

demonstrates that a significant number of jobs exist in the national economy that the claimant is

able to perform, the claimant is not disabled. If the Commissioner does not meet the burden, the

claimant is disabled. 20 C.F.R. § 404.1520(g).

       At steps one through four of the sequential inquiry, the burden of proof is on the

claimant. Tackett, 180 F.3d at 1098. If the claimant satisfies her burden with respect to the first

four steps, the burden then shifts to the Commissioner regarding step five. 20 C.F.R. §

404.1520(g). At step five, the Commissioner’s burden is to demonstrate that the claimant can

make an adjustment to other work after considering the claimant’s residual functional capacity

(“RFC”), age, education, and work experience. Id.

\\

\\




4 – OPINION AND ORDER
                                         The ALJ’s Findings

          At step one, the ALJ found that Plaintiff met the insured status requirements of the Act

through December 31, 2018 and had not engaged in substantial gainful activity since May 13,

2013, the alleged onset date. Tr. 18.

          At step two, the ALJ found that Plaintiff had the following severe impairments: PTSD,

autism, major depressive disorder, anxiety disorder, lumbar and cervical degenerative disc

disease, peripheral neuropathy, and fibromyalgia. Id.

          At step three, the ALJ found that Plaintiff’s impairments or combination of impairments

did not meet or medically equal the severity of one of the listed impairments in 20 C.F.R. Part

404, Subpart P, Appendix 1. Tr. 19.

          Prior to step four, the ALJ determined Plaintiff’s RFC allowed him to:

          perform light exertion work with lifting, carrying, pushing, and pulling 20 pounds
          occasionally and 10 pounds frequently, standing and/or walking six hours of an
          eight-hour workday and sitting six hours of an eight-hour workday. He can
          understand, remember, and carry out simple routine tasks with simple work
          related decisions. He can respond appropriately to coworkers, supervisors, and the
          public occasionally. Time off task would be accommodated by normal breaks and
          absences would be one day a month or less.

Tr. 21.

          At step four, the ALJ found that Plaintiff could not perform his past relevant work as a

quality control technician (skilled work performed at very heavy), chemist (skilled work

performed at very heavy), or prep cook (unskilled work, but performed at very heavy) given his

RFC. Tr. 26.

          At step five, the ALJ concluded that based upon the VE’s testimony and considering the

Plaintiff’s age, education, work experience, and RFC, Plaintiff would be capable of making a

successful adjustment to other work that exists in significant numbers in the national economy.




5 – OPINION AND ORDER
Tr. 27. Specifically, the ALJ found Plaintiff could perform work as a small products assembler,

electronic worker, or electrical accessory assembler. Tr. 27-28. Therefore, the ALJ found

Plaintiff was not disabled from May 13, 2013 through the date of the decision. Tr. 28.

                                          DISCUSSION

       Plaintiff argues that the ALJ erred by improperly rejecting: (1) Plaintiff’s testimony; (2)

medical opinions;3 and (3) lay witness statements from Plaintiff’s girlfriend.

    1. Plaintiff’s Testimony

       Plaintiff argues that the ALJ failed to identify a specific, clear, and convincing basis for

rejecting his subjective symptom testimony.

       A. Analytical Framework

       There is a two-step process for evaluating a claimant’s testimony about the severity and

limiting effect of the claimant’s symptoms. Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir. 2009).

“First, the ALJ must determine whether the claimant has presented objective medical evidence of

an underlying impairment ‘which could reasonably be expected to produce the pain or other

symptoms alleged.’” Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007) (quoting

Bunnell v. Sullivan, 947 F.2d 341, 344 (9th Cir. 1991) (en banc)). When doing so, “the claimant

need not show that her impairment could reasonably be expected to cause the severity of the

symptom she has alleged; she need only show that it could reasonably have caused some degree

of the symptom.” Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996).

       “Second, if the claimant meets this first test, and there is no evidence of malingering, ‘the

ALJ can reject the claimant’s testimony about the severity of her symptoms only by offering




3
 Plaintiff’s fourth claim alleging the ALJ improperly rejected a nurse practitioner’s opinion has
been included in the medical opinion issue for this Court’s review.


6 – OPINION AND ORDER
specific, clear and convincing reasons for doing so.’” Lingenfelter, 504 F.3d at 1036 (quoting

Smolen, 80 F.3d at 1281). It is “not sufficient for the ALJ to make only general findings; [the

ALJ] must state which pain testimony is not credible and what evidence suggests the complaints

are not credible.” Dodrill v. Shalala, 12 F.3d 915, 918 (9th Cir. 1993). Those reasons must be

“sufficiently specific to permit the reviewing court to conclude that the ALJ did not arbitrarily

discredit the claimant’s testimony.” Orteza v. Shalala, 50 F.3d 748, 750 (9th Cir. 1995) (citing

Bunnell, 947 F.2d at 345-46).

       Effective March 16, 2016, the Commissioner superseded Social Security Rule 96-7p

governing the assessment of a claimant’s “credibility” and replaced it with a new rule, SSR 16-

3p. See SSR 16-3p, available at 2016 WL 1119029. SSR 16-3p eliminates the reference to

“credibility,” clarifies that “subjective symptom evaluation is not an examination of an

individual’s character,” and requires the ALJ to consider all the evidence in an individual’s

record when evaluating the intensity and persistence of symptoms. Id. at *1-2.

       The Commissioner recommends that the ALJ examine “the entire case record, including

the objective medical evidence; an individual’s statements about the intensity, persistence, and

limiting effects of symptoms; statements and other information provided by medical sources and

other persons; and any other relevant evidence in the individual’s case record.” Id. at *4. The

Commissioner recommends assessing: (1) the claimant’s statements made to the Commissioner,

medical providers, and others regarding the claimant’s location, frequency and duration of

symptoms, the impact of the symptoms on daily living activities, factors that precipitate and

aggravate symptoms, medications and treatments used, and other methods used to alleviate

symptoms; (2) medical source opinions, statements, and medical reports regarding the claimant’s

history, treatment, responses to treatment, prior work record, efforts to work, daily activities, and




7 – OPINION AND ORDER
other information concerning the intensity, persistence, and limiting effects of an individual’s

symptoms; and (3) non-medical source statements, considering how consistent those statements

are with the claimant’s statements about his or her symptoms and other evidence in the file. See

Id. at *6-7.

        The ALJ’s credibility decision may be upheld overall even if not all of the ALJ’s reasons

for rejecting the claimant’s testimony are upheld. See Batson v. Comm’r of Soc. Sec. Admin., 359

F.3d 1190, 1197 (9th Cir. 2004). The ALJ may not, however, make a negative credibility finding

“solely because” the claimant’s symptom testimony “is not substantiated affirmatively by

objective medical evidence.” Robbins v. Soc. Sec. Admin., 466 F.3d 880, 883 (9th Cir. 2006).

        B. Analysis

        1) Pain Symptoms

        Plaintiff testified that beginning in May 2013 his “physical symptoms were too much for

[him] to be able to do [his] job effectively” and that a neurologist decided Plaintiff should leave

his employment. Tr. 42. Plaintiff claimed his physical symptoms included electric shock and

pain sensations throughout his body and feelings of heart attacks due to the onset of fibromyalgia

(after a 2012 assault by police officers resulting in multiple emergency trips to the hospital). Tr.

42-44. Although the electric shock sensations have ceased, Plaintiff testified that he has chronic

pain. Tr. 45.

        The ALJ found that Plaintiff’s medically determinable impairments could reasonably be

expected to cause the alleged symptoms, but Plaintiff’s statements concerning the intensity,

persistence, and limiting effects of those symptoms were not entirely consistent with the

evidence. Tr. 23. The ALJ noted that Plaintiff’s neurologist did not recommend Plaintiff should

leave work. Id. Additionally, the ALJ found that Plaintiff’s claims of disabling pain were




8 – OPINION AND ORDER
inconsistent with his limited and conservative treatment and that Plaintiff’s failure to follow

recommended treatment suggested that his pain symptoms were not as severe as he alleged. Tr.

25.

       In dismissing Plaintiff’s pain symptoms, the ALJ relied on a neurologist’s reluctance to

complete a long-term Social Security disability form to conclude that a neurologist did not

recommend Plaintiff leave work. Tr. 23, 326. The neurologist in question explained that he was

unwilling to complete a long-term disability form without further consultation or a completed

functional capacity evaluation. Tr. 326. In relying on this record, the ALJ ignored the purpose

and context of Plaintiff’s office visit. The record indicates Plaintiff visited the neurologist’s

office on numerous occasions seeking pain management. E.g., Tr. 324, 332. Plaintiff’s pain

symptoms were never directly dismissed by the neurologist. Tr. 326. In fact, the neurologist

provided Plaintiff a prescription for pain medication in the record cited by the ALJ. Id. While the

record does not indicate that a neurologist decided Plaintiff should leave work, the ALJ failed to

address noted pain symptoms in the record. Tr. 324-41.

       Plaintiff argues the treatment records cited by the ALJ are from six months after the

Plaintiff ceased working and that Dr. Pettee, Plaintiff’s neurologist, found the Plaintiff to be

temporarily disabled. Even though Dr. Pettee was willing to find the Plaintiff temporarily

disabled, Tr. 285, his definition of temporary disability was not necessarily consistent with the

Social Security Administration’s definition of disabled. Further, Dr. Pettee noted his

determination was not based on a complete work-up, id., and accordingly the work-up results

and Dr. Pettee’s subsequent opinion are given little weight. See infra Section 2.A(4). Therefore,

the ALJ was correct to find that the neurologist in question did not explicitly direct Plaintiff to

leave work, but the ALJ failed to explain why the pain symptoms in the record were discredited.




9 – OPINION AND ORDER
       Next, the ALJ relied on Plaintiff’s lack of follow-up treatment and specific overall

findings in determining that Plaintiff’s pain symptoms were not as significant as he alleged. Tr.

25. The ALJ cited several medical records from 2013 discussing Plaintiff’s recommended pain

treatment plans, Tr. 25, 288, 316-19, 328-31, 337-41, and Plaintiff’s noncompliance with said

programs, Tr. 326. The ALJ noted that one of Plaintiff’s neurologists found him “essentially

noncompliant with [] treatment program[s]”, by failing to follow recommendations for physical

therapy, massage, or trigger point injections, Tr. 25, 326. Although the ALJ also noted several

instances where Plaintiff completed physical therapy for cervical spine pain, Tr. 369-71, 447-51,

the ALJ determined the attempts at finding relief were insufficient for the significance of

Plaintiff’s claimed symptoms and resulting limitations, Tr. 25.

       Plaintiff argues that rejecting his pain symptom testimony because of a failure to follow

recommended treatment and a lack of specific overall findings demonstrates a fundamental

misunderstanding of fibromyalgia. Evidence must be construed in light of the unique symptoms

and testing related to fibromyalgia. Revels v. Berryhill, 874 F.3d 648, 662 (9th Cir. 2017).

Fibromyalgia “is diagnosed entirely on the basis of patients’ reports of pain and other

symptoms.” Benecke v. Barnhart, 379 F.3d 587, 590 (9th Cir. 2004). Plaintiff points to treatment

by Dr. Hinz, Plaintiff’s rheumatologist, as evidence of specific findings, see, e.g., Tr. 574-77,

579-81, but fails to explain why Plaintiff was “essentially noncompliant” with treatment

programs, Tr. 326. Failing to seek treatment is powerful evidence of the severity of a plaintiff’s

credibility and pain. Burch v. Barnhart, 400 F.3d 676, 681 (9th Cir. 2005). Thus, even construing

the evidence in light of fibromyalgia’s unique symptoms, the record provides a clear and

convincing reason for rejecting the severity of Plaintiff’s pain testimony and affirming the ALJ’s

conclusion supported by substantial evidence because the Plaintiff failed to follow recommended




10 – OPINION AND ORDER
treatment.

         2) Mental Impairments

         Plaintiff testified that his mental impairments also prevented him from working. Plaintiff

claimed to have anxiety and trouble with decision making leading to an inability to maintain

employment as well as a significant increase in paranoia and agitation in June 2014. Tr. 23. In

his application for disability, Plaintiff noted prescribed medication for ADHD, anxiety,

depression, and bipolar disorder. Tr. 166. Plaintiff also testified about heart attack like symptoms

due to anxiety and PTSD. Tr. 44-45. As of the date of his disability hearing, Plaintiff claimed to

still be affected by anxiety in the form of panic attacks and uncontrolled rage and sadness. Tr.

45-46.

         In dismissing Plaintiff’s mental impairment symptoms, the ALJ relied on Plaintiff’s good

response to medications and unneeded complete remission of symptoms. Tr. 23; See, e.g., Tr.

412, 415, 417, 428. The ALJ noted that Plaintiff “generally reported good response to

medications,” and that although the most recent records indicated that Plaintiff’s mood

variability was not treated to remission, “with severe mental impairments, complete remission of

symptoms [was] not necessary to be able to function on a sustained basis.” Tr. 23. Specifically,

the ALJ pointed to Plaintiff’s success with medications such as Zyprexa and continued mood

variability. Id.

         Plaintiff claims his mental health symptoms waxed and waned and the ALJ cherry-picked

evidence in the record to conclude the Plaintiff’s mental health symptoms were essentially stable.

         Cycles of improvement and debilitating symptoms are a common occurrence, and
         in such circumstances it is error for an ALJ to pick out a few isolated instances of
         improvement over a period of months or years and to treat them as a basis for
         concluding a claimant is capable of working.




11 – OPINION AND ORDER
Garrison v. Colvin, 759 F.3d 995, 1017 (9th Cir. 2014). An ALJ must look to the patient’s

overall well-being and nature of symptoms because some improvement in symptoms does not

necessarily affect the ability to function in a workplace. Id. (citing Holohan v. Massanari, 246

F.3d 1195, 1205 (9th Cir. 2001)). When no physician opines, based on a full review of all

relevant records, that a patient is capable of working, ALJs are cautioned against inferring any

positive results from a treatment program impacts a patient’s ability to work or RFC. Id. at 1017-

18.

         Here, the ALJ failed to consider the evidence as a whole. While the Plaintiff eventually

experienced improvement, the ALJ did not address the fact that the Plaintiff experienced a

“mental health episode of decompensation” in June 2014. Tr. 23, 406. Instead, the ALJ skipped

to July 2014 after the Plaintiff’s symptoms had improved and failed to explain how any

improvement in symptoms effected the Plaintiff’s ability to work. See Tr. 23. Therefore, in

rejecting Plaintiff’s subjective mental impairment testimony, the ALJ failed to consider the

Plaintiff’s overall well-being and incorrectly focused on periods of improved mental health

symptoms.

         In sum, the ALJ provided clear and convincing reasons, supported by substantial

evidence to discredit Plaintiff’s subjective pain testimony, but erred by discrediting Plaintiff’s

mental impairment testimony.

      2. Medical and Other Source Opinion Evidence

         A. Medical Opinion Evidence

         The ALJ is responsible for resolving conflicts in the medical record, including conflicts

among physicians’ opinions. Carmickle v. Commr., Soc. Sec. Admin., 533 F.3d 1155, 1164 (9th

Cir. 2008). The Ninth Circuit distinguishes between the opinions of three types of physicians:




12 – OPINION AND ORDER
treating physicians, examining physicians, and non-examining physicians. Garrison, 759 F.3d at

1012. Generally, “a treating physician’s opinion carries more weight than an examining

physician’s, and an examining physician’s opinion carries more weight than a reviewing

physician’s.” Holohan, 246 F.3d at 1202. If a treating physician’s opinion is supported by

medically acceptable techniques and is not inconsistent with other substantial evidence in the

record, the treating physician’s opinion is given controlling weight. Id.; see also 20 C.F.R.

§ 404.1527(d)(2). A treating doctor’s opinion that is not contradicted by the opinion of another

physician can be rejected only for “clear and convincing” reasons. Ryan v. Comm’r of Soc.

Sec., 528 F.3d 1194, 1198 (9th Cir. 2008). If a treating doctor’s opinion is contradicted by the

opinion of another physician, the ALJ must provide “specific and legitimate reasons” for

discrediting the treating doctor’s opinion. Id.

       In addition, the ALJ generally must accord greater weight to the opinion of an examining

physician than that of a non-examining physician. Orn v. Astrue, 495 F.3d 625, 631 (9th Cir.

2007). As is the case with the opinion of a treating physician, the ALJ must provide “clear and

convincing” reasons for rejecting the uncontradicted opinion of an examining physician. Pitzer v.

Sullivan, 908 F.2d 502, 506 (9th Cir. 1990). If the opinion of an examining physician is

contradicted by another physician’s opinion, the ALJ must provide “specific, legitimate reasons”

for discrediting the examining physician’s opinion. Lester v. Chater, 81 F.3d 821, 830 (9th Cir.

1995). An ALJ may reject an examining, non-treating physician’s opinion “in favor of a

nonexamining, nontreating physician when he gives specific, legitimate reasons for doing so, and

those reasons are supported by substantial record evidence.” Roberts v. Shalala, 66 F.3d 179,

184 (9th Cir. 1995), as amended (Oct. 23, 1995).

\\




13 – OPINION AND ORDER
       Specific, legitimate reasons for rejecting a physician’s opinion may include its reliance

on a claimant’s discredited subjective complaints, inconsistency with medical records,

inconsistency with a claimant’s testimony, inconsistency with a claimant’s daily activities, or

that the opinion is brief, conclusory, and inadequately supported by clinical findings. Bray v.

Commr. of Soc. Sec. Admin., 554 F.3d 1219, 1228 (9th Cir. 2009); Tommasetti v. Astrue, 533

F.3d 1035, 1040 (9th Cir. 2008); Andrews v. Shalala, 53 F.3d 1035, 1042-43 (9th Cir. 1995). An

ALJ errs by rejecting or assigning minimal weight to a medical opinion “while doing nothing

more than ignoring it, asserting without explanation that another medical opinion is more

persuasive, or criticizing it with boilerplate language that fails to offer a substantive basis” for

the ALJ’s conclusion. Garrison¸ 759 F.3d at 1013; see also Smolen, 80 F.3d at 1286 (noting that

an ALJ effectively rejects an opinion when he or she ignores it).

       “An ALJ can satisfy the ‘substantial evidence’ requirement by ‘setting out a detailed and

thorough summary of the facts and conflicting clinical evidence, stating his interpretation

thereof, and making findings.” Garrison, 759 F.3d at 1012 (quoting Reddick v. Chater, 157 F.3d

715, 725 (9th Cir. 1998)). In other words, “[t]he ALJ must do more than offer his conclusions.

He must set forth his own interpretations and explain why they, rather than the doctors’, are

correct.” Reddick, 157 F.3d at 725 (citing Embrey v. Bowen, 849 F.2d 418, 421-22 (9th Cir.

1988)). “[T]he opinion of a non-examining medical advisor cannot by itself constitute substantial

evidence that justifies the rejection of the opinion of an examining or treating physician.”

Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595, 602 (9th Cir. 1999) (citations omitted);

but see id. at 600 (opinions of non-treating or nonexamining physicians may serve as substantial

evidence when the opinions are consistent with independent clinical findings or other evidence in

the record).




14 – OPINION AND ORDER
          1) William Hinz, M.D.

       Plaintiff argues the ALJ failed to give proper weight to the medical opinion of his

treating rheumatologist, Dr. Hinz. Plaintiff further argues the ALJ failed to construe the medical

record in light of fibromyalgia’s unique symptoms and diagnostic testing and to specify a basis

for rejecting Dr. Hinz’s opinion that the Plaintiff’s condition was severe enough to likely miss

three to four workdays per month.

       On November 10, 2016, Dr. Hinz completed a pre-printed form regarding Plaintiff’s

conditions. Tr. 574-77. Dr. Hinz indicated that Plaintiff complained of diffuse joint muscle

pain, chronic fatigue with extreme sleep disruption, and persistent migraines. Tr. 575. He

indicated that relevant clinical findings revealed pain to palpation of joints, muscle, and tender

points, and that an October 2013 MRI of the cervical spine revealed posterior disc bulge at C4-

C7. Id. Dr. Hinz opined that due to chronic pain and lack of strength, Plaintiff would fatigue

easily, need frequent breaks during the day, and would miss three to four days of work per

month. Tr. 576-77. While Dr. Hinz had examined the Plaintiff on at least five previous

occasions beginning in 2015, e.g., Tr. 499, 507, 511, 515, 519, there is no indication Dr. Hinz

performed an examination of the Plaintiff on the date he completed the form, see Tr. 574-77.

       The ALJ gave little weight to Dr. Hinz’s opinion, finding the opinion conflicted with

Dr. Hinz’s examination findings and were not supported by the record. Tr. 25. Specifically, the

ALJ noted that in December 2016 Dr. Hinz found Plaintiff had full muscle strength in all

extremities. Tr. 25, 581. Indeed, exam records from August and December 2015, and February

and June 2016 revealed 5/5 muscle strength in all extremities, although plaintiff consistently

complained of muscle weakness. Tr. 509, 513, 517, 521. These records also show exam

findings of pain to palpation at multiple tendon insertion points in the arms, neck, shoulders and



15 – OPINION AND ORDER
back. Id.

       The Ninth Circuit has acknowledged “medical evidence must be construed in light of

fibromyalgia’s unique symptoms and diagnostic methods.” Revels, 874 F.3d at 662.

Fibromyalgia “is diagnosed entirely on the basis of patients’ reports of pain and other

symptoms . . . [T]o date there are no laboratory tests to confirm the diagnosis.” Benecke, 379

F.3d at 590. Further, those with fibromyalgia present with normal muscle strength. Revels, 874

F.3d at 656. By relying solely on inconsistencies in examination findings and assertions of lack

of strength, the ALJ failed to construe the medical evidence in light of fibromyalgia’s unique

symptoms. Though the ALJ gave some weight to Dr. Hinz’s opinion, the ALJ erred by not

acknowledging Dr. Hinz’s specialized knowledge of fibromyalgia and the extensive treating

relationship with the Plaintiff. Accordingly, this was not a specific and legitimate reason to

discount Dr. Heinz’s opinion.

            2) Scott Johnson, M.D.

       Plaintiff argues that the ALJ failed to provide a legally sufficient bases to discount the

opinion of Plaintiff’s primary care physician, Dr. Johnson.

       Dr. Johnson completed an insurance questionnaire in May 2015, noting that he began

treating Plaintiff in January 2014. Tr. 256. Dr. Johnson stated that he had treated Plaintiff nine

times in 2014 and that he had most recently examined Plaintiff a couple of days before

completing the questionnaire. Id. Dr. Johnson noted that Plaintiff reported that he had stopped

working on May 8, 2013, and that this was also his date of disability. Id. Citing October 2013

MRI imaging showing degenerative disc disease and ruptured C6-7 discs, and physical exam

findings revealing limited range of motion and multiple trigger and tender points, Dr. Johnson

stated Plaintiff’s primary diagnosis was fibromyalgia syndrome with a secondary diagnosis of



16 – OPINION AND ORDER
PTSD. Id. Dr. Johnson opined that Plaintiff had psychiatric and cognitive impairments from mild

autism, schizo affective disorder, and attention deficit disorder. Tr. 257.

       Dr. Johnson opined the Plaintiff could sit one hour at a time for a total of three to five

hours, stand two hours at a time for a total of three to five hours, and walk one to two hours at a

time for a total of two hours of an eight-hour work day. Tr. 257. Plaintiff could occasionally lift

up to thirty pounds, but no weight could be lifted frequently. Id. Dr. Johnson opined that “[t]his

is a long-term condition with even the best multidisciplinary therapy producing limited

mitigation of symptoms,” and that Plaintiff was “[l]ikely to have long-term impairments.” Id.

       The ALJ gave limited weight to Dr. Johnson’s medical opinion because Dr. Johnson

opined that Plaintiff’s disability started about eight months before Dr. Johnson began treating

Plaintiff and Dr. Johnson had “only” seen Plaintiff nine times in sixteen months, without any

significant findings in his examinations. Tr. 25. The ALJ further found Dr. Johnson’s opinion

that Plaintiff could not occasionally lift thirty pounds was inconsistent with an inability to

frequently lift any weight. Id.

       When weighing medical opinions, factors include the examining and treating

relationship, length of treatment relationship, nature and extent of treating relationship, support

of evidence, consistency with the record, and specialization of the medical professional. 20

C.F.R. § 404.1527(c). “To reject an uncontradicted opinion of a treating or examining doctor, an

ALJ must state clear and convincing reasons that are supported by substantial evidence.” Bayliss

v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005) (citing Lester, 81 F.3d at 830-31). An ALJ

need not accept brief, conclusory, or inadequately supported finding when there are conflicting

medical opinions. Id. (citing Tonapetyan v. Halter, 242 F.3d 1144, 1149 (9th Cir. 2001).

\\




17 – OPINION AND ORDER
       A careful review of the records shows that, during the course of their treating

relationship, Dr. Johnson reviewed Plaintiff’s medical history, reviewed cervical spine MRI

results dating back to 2012, referred Plaintiff to a rheumatologist and reviewed those findings,

and, upon exam, found limited cervical range of motion, diffuse muscle tone, positive trigger

points in the thoracic area, and multiple tender muscle and tendon locations. Tr. 372, 379, 448,

468, 484, 507. The ALJ failed to discuss why reviewing prior medical records, in combination

with his own treatment relationship, would not provide legitimacy to Dr. Johnson’s opinion.

Moreover, the ALJ failed to explain why nine visits in sixteen months qualifies as infrequent, or

why Dr. Johnson’s findings were insignificant. Further, the ALJ did not provide any explanation

for rejecting Dr. Johnson’s opinion that Plaintiff could lift thirty pounds occasionally but could

not lift any weight frequently. Id. Although state agency medical consultants determined Plaintiff

could frequently lift ten pounds in August 2014 and February 2015, the consultants did not

examine Plaintiff. Tr. 66, 82. Thus, the ALJ improperly weighed Dr. Johnson’s opinion.

          3) Craig Steinberg, Ph.D.

       Plaintiff claims the ALJ failed to provide a specific and legitimate reason for giving the

opinion of his treating psychologist, Dr. Steinberg, little weight.

       In 2016, Dr. Steinberg stated in a letter that Plaintiff reported experiencing “depression,

trauma, and anxiety, as well as chronic back and neck pain . . . to the point of not being capable

of managing steady employment.” Tr. 578. Dr. Steinberg had been Plaintiff’s treating

psychologist continuously since 2013, seeing the Plaintiff once every other week on average. Id.

       The ALJ gave little weight to Dr. Steinberg’s letter because it merely recited the

Plaintiff’s self-reported and subjective complaints. Tr. 24. As the Plaintiff correctly points out,

psychiatric evaluations based on the patient’s self-reporting may not be automatically




18 – OPINION AND ORDER
disregarded because “[d]iagnoses will always depend in part on the patient’s self-report, as well

as on the clinician’s observations of the patient. But such is the nature of psychiatry.” Buck v.

Berryhill, 869 F.3d 1040, 1049 (9th Cir. 2017). Yet, there must be substantial evidence

supporting how a claimant’s symptoms translate into specific functional deficits preventing work

activity. Morgan, 169 F.3d at 601. Here, Dr. Steinberg described treatment dating back to 2013

and concluded by recounting the Plaintiff’s self-reporting of an inability to engage in steady

employment. Tr. 578. Dr. Steinberg did not purport to show how the Plaintiff’s symptoms

translated into specific functional deficits preventing work activity. Moreover, Dr. Steinberg did

not offer his own opinion regarding Plaintiff’s ability to work. Thus, the ALJ did not err in

giving little weight to Dr. Steinberg’s letter.

           4) Allen Pettee, M.D.

        Plaintiff argues that the ALJ erred in rejecting the opinion of his neurologist, Dr. Pettee,

in light of the overall record.

        In May 2013, Dr. Pettee conducted repeat nerve conduction studies finding bilateral

carpal tunnel syndrome and evidence of peripheral neuropathy consistent with mild sensorimotor

axonal neuropathy affecting the Plaintiff’s left radial sensory conduction and left peroneal motor

conduction. Tr. 284-85. Due to atypical sensory symptoms, Dr. Pettee recommended further

workup and psychiatric evaluation. Tr. 285. A chart note indicates Dr. Pettee also completed a

family leave form, stating the Plaintiff was “temporarily disabled from all work until his

diagnostic work-up is completed and his pain is better managed.” Id.

        The ALJ rejected Dr. Pettee’s opinion because it was not a clear endorsement of

disability as used by the Social Security Administration, and it did not identify specific

functional limitations. Tr. 25.




19 – OPINION AND ORDER
           The ALJ is responsible for determining if a claimant is disabled within the sense used by

the Social Security Administration and “will not give any special significance to the source of an

opinion on issues reserved to the Commissioner.” 20 C.F.R. § 404.1527(d). Here, the doctor used

the word “disabled” in the context of an FMLA form. Moreover, the doctor noted that any

finding of “disability” was temporary pending additional testing. Accordingly, the ALJ could

properly reject Dr. Pettee’s opinion that Plaintiff was “disabled.”

           The ALJ also discredited Dr. Pettee’s opinion that Plaintiff was disabled and unable to

work because Dr. Pettee had only seen Plaintiff a few times, and Plaintiff did not follow through

with planned work-ups. Id. Plaintiff argues that the ALJ erred by failing to weigh Dr. Pettee’s

opinion as a specialist and failing to consider Plaintiff’s follow through with the planned workup

after he moved to Oregon.4

           The record shows that Dr. Pettee first examined Plaintiff in January 2013 for left arm

pain, bilateral hand numbness, and possible neurologic causes including carpal tunnel syndrome

and cervical disease. Tr. 298. However, before Dr. Pettee completed a diagnostic work-up,

Plaintiff moved out-of-state. Tr. 277. Regardless, in the course of his evaluation of Plaintiff’s

medical conditions, Dr. Pettee did not opine about specific functional limitations. Even without

considering the number of times the Plaintiff saw Dr. Pettee, and acknowledging Dr. Pettee’s

specialty, and the fact that Plaintiff resumed neurological evaluations after his move to Oregon,

Dr. Pettee’s opinion regarding Plaintiff’s inability to work still failed to identify specific

functional limitations and was, in essence, conclusory. The ALJ, accordingly, was not required to

give special weight to an opinion on an issue reserved for the Commissioner.

\\



4
     Dr. Pettee was Plaintiff’s physician in another state. Tr. 277.


20 – OPINION AND ORDER
       B. Other Source Opinion Evidence

       Social Security Rule (“SSR”) 06-03p, in effect at the time Plaintiff filed his claim,

defined “acceptable medical sources” as licensed physicians, licensed or certified psychologists,

licensed optometrists, licensed podiatrists, and qualified speech pathologists. Only evidence from

an “acceptable medical source” may be considered to establish the existence of a medically

determinable impairment. SSR 06-03p at *2, 2016 WL 2329939. Healthcare providers who are

not “acceptable medical sources,” such as “nurse practitioners, physician’s assistants,

chiropractors, audiologists, and therapists,” are considered “other sources” under the regulations,

and the ALJ can consider other medical source opinions to determine the “severity of [the

individual’s] impairment(s) and how it affects [the individual’s] ability to work.” 20 C.F.R. §§

404.1513(d), 416.913(d); SSR 06-03p at *2.

       An ALJ may not reject the competent testimony of “other” medical sources without

comment. Stout v. Comm’r, 454 F.3d 1050, 1053 (9th Cir. 2006). To reject the competent

testimony of “other” medical sources, the ALJ need only give “reasons germane to each witness

for doing so.” Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012) (quoting Turner v. Comm’r

of Soc. Sec., 613 F.3d 1217, 1224 (9th Cir. 2010)). In rejecting such testimony, the ALJ need not

“discuss every witness’s testimony on an individualized, witness-by-witness basis. Rather, if the

ALJ gives germane reasons for rejecting testimony by one witness, the ALJ need only point to

those reasons when rejecting similar testimony by a different witness.” Id. at 1114.

          1) Amber Benson, PMHNP

       Plaintiff argues that ALJ erred by failing to identify germane reasons supported by

substantial evidence to reject the opinion of Ms. Benson.

       In November 2017, Ms. Benson examined Plaintiff. Tr. 571-73. She noted that Plaintiff




21 – OPINION AND ORDER
had body odor, his mood was hypomanic with mixed states, his thought processes were relevant

and goal directed, and he appeared alert and oriented. Tr. 572. Ms. Benson observed that

Plaintiff’s long-term memory appeared good while his short-term memory was variable due to

decreased focus, and attention and concentration were poor while his judgment and insight were

fair. Id. She opined that the Plaintiff was “unable to work due to Psychiatric and Medical Status

being unstable with inability to maintain a normal workday/work week . . . Due to variability of

mood unknown if behavior would be appropriate to public and co-workers on a daily basis.” Id.

       The ALJ rejected Ms. Benson’s opinion because it was rendered the first day she met the

Plaintiff, and the opinion failed to provide support for why the Plaintiff would be unable to

maintain work activity. Tr. 24. While Ms. Benson noted some abnormalities during her exam,

she failed to explain how these findings informed her conclusion. Accordingly, the ALJ provided

germane reasons–the lack of an informative treating relationship and unsupported conclusions–

for limiting the weight of Ms. Benson’s opinion.

   3. Lay Witness Statements

       Plaintiff argues the ALJ failed to identify a germane reason supported by substantial

evidence in the record to reject the lay witness testimony of his girlfriend, Ms. J.

       A. Analytical Framework

       “In determining whether a claimant is disabled, an ALJ must consider lay witness

testimony concerning a claimant’s ability to work.” Stout, 454 F.3d at 1053. Lay witness

testimony regarding a claimant’s symptoms or how an impairment affects their ability to work is

competent evidence. Id. Thus, an ALJ may not reject such testimony without comment. Id. In

rejecting lay testimony, the ALJ need not “discuss every witness’s testimony on an

individualized, witness-by-witness basis. Rather, if the ALJ gives germane reasons for rejecting




22 – OPINION AND ORDER
testimony by one witness, the ALJ need only point to those reasons when rejecting similar

testimony by a different witness.” Molina, 674 F.3d at 1114.

       An ALJ errs by failing to “explain her reasons for disregarding . . . lay witness testimony,

either individually or in the aggregate.” Id. at 1115 (citing Nguyen v. Chater, 100 F.3d 1462,

1467 (9th Cir. 1996)). This error may be harmless “where the testimony is similar to other

testimony that the ALJ validly discounted, or where the testimony is contradicted by more

reliable medical evidence that the ALJ credited.” See id. at 1118-19. Additionally, “an ALJ’s

failure to comment upon lay witness testimony is harmless where ‘the same evidence that the

ALJ referred to in discrediting [the claimant’s] claims also discredits [the lay witness’s] claims.’”

Id. at 1122 (quoting Buckner v. Astrue, 646 F.3d 549, 560 (8th Cir. 2011)). When an ALJ ignores

uncontradicted lay witness testimony that is highly probative of a claimant’s condition, “a

reviewing court cannot consider the error harmless unless it can confidently conclude that no

reasonable ALJ, when fully crediting the testimony, could have reached a different disability

determination.” Stout, 454 F.3d at 1056.

       B. Analysis

       Ms. J. completed a third-party function report in June 2014. Tr. 202-09. In her report, Ms.

J. stated she had known Plaintiff for nine months and saw him on a daily basis. Tr. 202. She

found Plaintiff to have difficulty walking or standing for long periods of time in addition to

anxiety. Id. Ms. J. also recalled at least four major PTSD episodes lasting about ten to fourteen

days each. Tr. 209.

       The ALJ found Ms. J.’s statements to be descriptive of her perceptions, but not fully

consistent with medical and other evidence in the record. Tr. 23. In addition, the ALJ determined

Ms. J.’s statements did not indicate an inability to sustain work activity as defined by the




23 – OPINION AND ORDER
Plaintiff’s RFC. Id. The ALJ took into consideration Ms. J.’s firsthand observations and

determined they may have referred to infrequent periods of increased symptomatology resolved

with treatment. Tr. 22-23.

       The ALJ did not explain how Ms. J.’s perceptions of the Plaintiff’s limitations were

inconsistent with other evidence in the record. In fact, the ALJ failed to cite to any record to

discredit Ms. J.’s testimony. See Tr. 22-23. Further, while inconsistency with medical evidence is

a reason for discrediting testimony of lay witnesses, Bayliss, 427 F.3d at 1218 (citing Lewis v.

Apfel, 236 F.3d 503, 511 (9th Cir. 2001), the ALJ’s reasoning for rejecting Ms. J.’s opinion fails

because improvement in a plaintiff’s mental health symptoms does not automatically negate

testimony or provide evidence about a plaintiff’s ability to work, see Garrison, 759 F.3d at 1017.

The ALJ also failed to explain why Ms. J.’s testimony was not indicative of an inability for the

Plaintiff to sustain work within his RFC. See Tr. 23. Thus, the weight given to Ms. J.’s

observations of the Plaintiff’s symptoms was not supported by germane reasons.

                                             REMAND

       Within the Court’s discretion under 42 U.S.C. § 405(g) is the “decision whether to

remand for further proceedings or for an award of benefits.” Holohan, 246 F.3d at 1210 (citation

omitted). Although a court should generally remand to the agency for additional investigation or

explanation, a court has discretion to remand for immediate payment of benefits. Treichler v.

Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1099-1100 (9th Cir. 2014). The issue turns on the

utility of further proceedings. A court may not award benefits punitively and must conduct a

“credit-as-true” analysis on evidence that has been improperly rejected by the ALJ to determine

if a claimant is disabled under the Social Security Act. Strauss v. Comm’r of the Soc. Sec.

Admin., 635 F.3d 1135, 1138 (9th Cir. 2011).




24 – OPINION AND ORDER
       In the Ninth Circuit, the “credit-as-true” doctrine is “settled” and binding on this

Court. Garrison, 759 F.3d at 999. The court first determines whether the ALJ made a legal error

and then reviews the record as a whole to determine whether the record is fully developed, the

record is free from conflicts and ambiguities, and there is any useful purpose in further

proceedings. Dominguez v. Colvin, 808 F.3d 403, 407 (9th Cir. 2015). Only if the record has

been fully developed and there are no outstanding issues left to be resolved does the district court

consider whether the ALJ would be required to find the claimant disabled on remand if the

improperly discredited evidence were credited as true. Id. If so, the district court can exercise its

discretion to remand for an award of benefits. Id. The district court retains flexibility, however,

and is not required to credit statements as true merely because the ALJ made a legal error. Id. at

408.

       Here, further proceedings do not serve a useful purpose because the record is fully

developed and free from conflicts and ambiguities. No outstanding issues are required to be

resolved. The Plaintiff’s subjective mental health symptom testimony, Dr. Hinz’s medical

opinion, Dr. Johnson’s medical opinion, and Ms. J.’s testimony should be credited as true. When

credited as true, the improperly rejected evidence demonstrates the Plaintiff’s disability under the

Social Security Act.

       When properly credited, Plaintiff’s subjective mental health symptom testimony supports

a finding that his significant, waxing and waning symptoms preclude him from sustaining work

in a competitive environment.

       The ALJ failed to offer specific and legitimate reasons in giving little weight to Dr.

Hinz’s medical opinion. When credited as true, Dr. Hinz’s opinion requires a finding of

disability per vocational expert testimony. The vocational expert testified regular absences from




25 – OPINION AND ORDER
work in excess of two per month would result in termination or great difficulty in continued

employment. Tr. 533-34. Dr. Hinz reported Plaintiff would need to miss approximately three to

four days of work per month. Tr. 577. Therefore, Dr. Hinz’s medical opinion alone establishes

that Plaintiff is disabled as defined by the Social Security Act and is entitled to benefits.

       When taken as true, Dr. Johnson’s opinion supports a finding of disability greater than

the ALJ’s determination of the Plaintiff’s RFC.

       Ms. J. specifically pointed to at least four PTSD episodes in nine months. Tr. 209. Each

episode lasted at least ten days. Id. When credited as true, Ms. J.’s statements support a finding

of disability based on the number of days the Plaintiff would be absent from work. See Tr. 533-

34.

                                          CONCLUSION

        For the reasons set forth above, the Commissioner’s final decision is REVERSED and

this matter is REMANDED to the ALJ for the calculation and award of benefits.



IT IS SO ORDERED.



       Dated this 9th day of April 2019.



                                                       /s/ Mustafa T. Kasubhai
                                                       MUSTAFA T. KASUBHAI
                                                       United States Magistrate Judge




26 – OPINION AND ORDER
